DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-8, 10-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sugimoto et al. (US 6,225,916).

	Regarding claim 1, Sugimoto discloses a method comprising: determining, by a computing device comprising a plurality of inputs, a first continuous press of a first input of the plurality of inputs (abstract, fig. 1, fig. 5, see col. 10, ll. 9-53; see also figs. 19-21, col. 22, l. 26-col. 24, l. 51, control data is continuously input; see also col. 4, ll. 8-60, col. 6, ll. 5-22);
	determining, based on the first input, a first rate of transmission (fig. 1, figs. 19-21, col. 22, l. 26-col. 24, l. 51, e.g., when continuously received, a piece of data is output every three times that data is received; see also col. 27, ll. 18-28, control data may be output at any interval, the interval may change according to the contents of received control data; see also col. 1, ll. 17-32);
	sending, based on the first rate of transmission, a plurality of first transmissions resulting from the first continuous press of the first input (fig. 1, figs. 19-21, col. 22, l. 26-col. 24, l. 51, e.g., when continuously received, a piece of data is output every three times that data is received; see also col. 27, ll. 18-28, control data may be output at any interval, the interval may change according to the contents of received control data; see also col. 1, ll. 17-32);
	determining, by the computing device, a second continuous press of a second input of the plurality of inputs (fig. 1, figs. 19-21, col. 22, l. 26-col. 24, l. 51; see also col. 27, ll. 18-28, control data may be output at any interval, e.g., every two or four consecutive times the data is received, the interval may change according to the contents of received control data; see also col. 1, ll. 17-32);

	and sending, based on the second rate of transmission, a plurality of second transmissions resulting from the second continuous press of the second input (fig. 1, figs. 19-21, col. 22, l. 26-col. 24, l. 51; see also col. 27, ll. 18-28, control data may be output at any interval, e.g., every two or four consecutive times the data is received, the interval may change according to the contents of received control data; see also col. 1, ll. 17-32),
	wherein the first rate of transmission is greater than the second rate of transmission (fig. 1, figs. 19-21, col. 22, l. 26-col. 24, l. 51, see col. 27, ll. 18-28, control data may be output at any interval, the interval may change according to the contents of received control data; see also col. 1, ll. 17-32).

	Regarding claim 3, Sugimoto discloses wherein one or more of the first rate of transmission or the second rate of transmission is sent based on a timeout value, and wherein the timeout value defines a maximum amount of transmissions for a time period (fig. 1, figs. 19-21, col. 22, l. 26-col. 24, l. 51, e.g., when continuously received, one piece of data is output every three times that data is received; see also see also col. 27, ll. 18-28; see also col. 11, ll. 30-66 and col. 25, ll. 54-59, continuous transmission interval, e.g., 200 milliseconds).

	Regarding claim 4, Sugimoto discloses wherein the first input comprises a volume input and the second input comprises a channel input (fig. 5, see col. 10, ll. 9-53, channel buttons and volume buttons disclosed; see also figs. 19-21, col. 22, l. 26-col. 24, l. 51; see also col. 27, ll. 18-28, control data may be output at any interval, the interval may change according to the contents of received control data).

	Regarding claim 5, Sugimoto discloses wherein the first continuous press of the volume input causes an increase or decrease to a volume of a device and wherein the second continuous press of the channel input causes a change to a channel of the device (fig. 5, see col. 10, ll. 9-53, channel buttons and volume buttons disclosed; see also figs. 19-21, col. 22, l. 26-col. 24, l. 51; see also col. 27, ll. 18-28, control data may be output at any interval, the interval may change according to the contents of received control data; see also col. 4, ll. 8-60, col. 6, ll. 5-22).

	Regarding claim 6, Sugimoto discloses receiving an instruction to change a mode of operation of the computing device, wherein the instruction is indicative of a change of an application running on a device (fig. 5, see col. 10, ll. 9-53, e.g., menu button 202, pro button 204, guide button 205 disclosed).

	Regarding claim 7, Sugimoto discloses wherein a timeout value is based on a mode of operation of the computing device (fig. 1, figs. 19-21, col. 22, l. 26-col. 24, l. 51, e.g., when continuously received, one piece of data is output every three times that data 

	Regarding claim 8, Sugimoto discloses an apparatus, comprising: one or more processors (fig. 5, figs. 19-21, col. 22, l. 26-col. 24, l. 51, e.g., controller 3900 and CPU 3170);
	a plurality of input interfaces in communication with the one or more processors (fig. 5, figs. 19-21, col. 22, l. 26-col. 24, l. 51);
	and memory storing processor executable instructions executed by the one or more processors (fig. 5, figs. 19-21, col. 22, l. 26-col. 24, l. 51; *Examiner takes official notice that a memory storing executable instructions for a controller/CPU is well known in the art*).
	The remaining limitations of claim 8 are rejected under the same rationale as claim 1.

	Regarding claim 10, this claim is rejected under the same rationale as claim 3.

	Regarding claim 11, this claim is rejected under the same rationale as claim 4.

	Regarding claim 12, this claim is rejected under the same rationale as claim 5.

	Regarding claim 13, this claim is rejected under the same rationale as claim 6.



	Regarding claim 15, Sugimoto discloses a non-transitory computer-readable medium storing processor executable instructions executed by at least one computing device (fig. 5, figs. 19-21, col. 22, l. 26-col. 24, l. 51, e.g., controller 3900 and CPU 3170; *Examiner takes official notice that a non-transitory computer-readable medium storing executable instructions for a controller/CPU is well known in the art*).
	The remaining limitations of claim 15 are rejected under the same rationale as claim 1.

	Regarding claim 17, this claim is rejected under the same rationale as claim 3.

	Regarding claim 18, this claim is rejected under the same rationale as claim 4.

	Regarding claim 19, this claim is rejected under the same rationale as claim 6.

	Regarding claim 20, this claim is rejected under the same rationale as claim 7.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugimoto in view of Huang et al. (US 2004/0070491, cited in the IDS filed 3/10/20).

	Regarding claim 2, Sugimoto fails to disclose wherein determining the first continuous press or the second continuous press comprises receiving a touch on a touch-sensitive display screen.
	Huang teaches wherein determining the first continuous press or the second continuous press comprises receiving a touch on a touch-sensitive display screen (¶ 29, soft keys displayed on a touch screen disclosed; see also fig. 9 and ¶ 54).
	Sugimoto and Huang are both directed to remote control devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote control device of Sugimoto with the touch-sensitive display screen of Huang since such a modification provides a universal remote control to command one or more functions of one or more types of appliances of one or more manufacturers with soft keys substituted for or used in conjunction with hard keys (Huang, ¶ 29) which can be automatically set up and configured (Huang, ¶ 7).

	Regarding claim 9, this claim is rejected under the same rationale as claim 2.

	Regarding claim 16, this claim is rejected under the same rationale as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ishiwatari (US 2004/0157558)
Uehara et al. (US 6,803,857)
Kenney et al. (US 2011/0258542)
Dumbovic (US 4,263,582)
Trifilo (US 2006/0066570)
Ouellette et al. (US 5,581,243)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626